57 S.E.2d 316 (1950)
231 N.C. 423
GRAY et al.
v.
DUKE POWER CO.
No. 167.
Supreme Court of North Carolina.
February 3, 1950.
*317 William C. Chambers, Marion, and William J. Cocke, Asheville, for petitioners, appellants. W. S. O'B. Robinson, W. B. McGuire, Jr., Charlotte, and Proctor & Dameron, Marion, for respondent, Duke Power Co., appellee.
STACY, Chief Justice.
A careful perusal of the record leaves us with the impression that as the trial court might well have directed a verdict for the respondent, Duke Power Company, on the second issue, any errors committed on the trial of this issue are perforce harmless.
Nevertheless, an examination of the record reveals that no new or novel question of law is presented by any of the exceptions, and that they fall well within the decided cases on the subject. It would only be threshing over old straw to consider them seriatim or in detail. The issue was one of fact determinable alone by the jury.
We are constrained to uphold the validity of the trial on the record as presented.
No error.
ERVIN, J., took no part in the consideration or decision of this case.